Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive.
Applicant appears to be arguing that Yao does not include ratings. To this matter the examiner respectfully disagrees. The whole scoring calculations of Yao is content ratings (figure 4, paragraph 44-50), if the applicant would want to claim a specific type of rating then it should be clearly stated in the claims, every amendment should be discloses in the specification to avoid 112 issues. The Roberts reference discloses every single limitation of claim 52 and 62 as cited in the claims. The Yao reference was simply brought in to tech calculating the score including the ratings and profile data. The combination of references teach the claim language as claimed.   

Terminal Disclaimer
The terminal disclaimer filed on 06/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 9,854,314 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Terminal Disclaimer
The terminal disclaimer filed on 06/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10,284,918 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Terminal Disclaimer
The terminal disclaimer filed on 06/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10,631,053 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Terminal Disclaimer
The terminal disclaimer filed on 06/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10,986,411 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-71 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al., US 2011/0283304 in view of Yao et al., US 2015/0208120.
	Regarding claims 52 and 62, Roberts discloses a system comprising: control circuitry configured to: 
	receive, from a user, a selection of a source of ratings, wherein the source of ratings 
includes a database of a plurality of ratings, and wherein each rating of the plurality of ratings is associated with a media asset identifier of a plurality of media asset identifiers (paragraph 13, 15-16, 30, 34, 41, 51, 55, 62);  
	determine that the selected source of ratings includes a rating associated with a media asset identifier of the plurality of media asset identifiers (paragraph 71);  
	calculate a score for each media asset identifier, wherein the score is calculated based at least in part on the rating of the plurality of ratings associated with the media asset identifier and user preferences (paragraph 16, 55, 101, 108 and 111);  and
	generate for display the plurality of media asset identifier and the score for each media asset identifier (figures 7a-7c). 
	Roberts is silent about calculate a score for each media asset identifier, wherein the score is calculated based at least in part on the rating of the plurality of ratings associated with the media asset identifier and user profile data.
In an analogous art, Yao discloses calculate a score for each media asset identifier, wherein the score is calculated based at least in part on the rating of the plurality of ratings associated with the media asset identifier and user profile data (figure 4, paragraph 44-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Roberts’ system with the teachings of Yao. The motivation would have been to take the user's likes into consideration for the benefit of better targeting the content.
 
	Regarding claims 53 and 63, Roberts and Yao disclose the system of claim 62, wherein the user profile data includes user history data related to the plurality of media asset identifiers (Yao figure 4; paragraph 26, 30 and 44-50). 
 
	Regarding claims 54 and 64, Roberts and Yao disclose the system of claim 62, wherein the user profile data includes user preference data for a source of ratings (Roberts paragraph 13, 15-16, 30, 34, 41, 51, 55, 62; Yao figure 4, paragraph 44-50). 
 
	Regarding claims 55 and 65, Roberts and Yao disclose the system of claim 64, wherein the user preference data for the source of ratings is different from the selected source of ratings by the user (Roberts paragraph 51, 62 and 65). 
 
	Regarding claims 56 and 66, Roberts and Yao disclose the system of claim 62, wherein the control circuitry further configured to: 
	store the selected source of ratings in memory on user equipment (Roberts paragraph 69 and 75);  
	access the stored selected source of ratings in the memory on the user equipment (Roberts paragraph 69 and 75); and 
	retrieve the rating for the media asset identifier from the stored selected source of ratings (Roberts paragraph 69 and 75). 
 
	Regarding claims 57 and 67, Roberts and Yao disclose the system of claim 66, wherein the control circuitry further configured to generate for display the retrieved rating for the media asset identifier (Roberts figures 7a-7c; Yao figures). 
 
	Regarding claims 58 and 68, Roberts and Yao disclose the system of claim 62, wherein the control circuitry is further configured to: 
	receive, from the user, user registration information associated with the selected source of ratings (Roberts paragraph 61 and 75-76); and 
	verify that the user registration information is valid (Roberts paragraph 61 and 75-76). 
 
	Regarding claims 59 and 69, Roberts and Yao disclose the system of claim 62, wherein the control circuitry is further configured to receive, from the user, a request to present a media asset associated with the media asset identifier for display (Roberts figures 7a-7c; Yao paragraph 12-16 and 40-42). 
 
	Regarding claims 60 and 70, Roberts and Yao disclose the system of claim 62, wherein the control circuitry is further configured to perform a media guidance function based on the score associated with the media asset identifier (Roberts figures 7a-7c). 
 
	Regarding claims 61 and 71, Roberts and Yao disclose the system of claim 70, wherein the media guidance function includes at least one of setting reminders, scheduling recordings, and recommending media assets (Roberts figures 7a-7c). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM



						Oschta Montoya
						Patent Examiner
						Art Unit 2421





/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421